DISMISS; Opinion Filed February 21, 2014.




                                            S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-11-00279-CV

                                  YVONNE BROWN, Appellant
                                            V.
                                FALLS ON CLEARWOOD, Appellee

                         On Appeal from the County Court at Law No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. CC-10-07137-A

                                MEMORANDUM OPINION
                               Before Justices Moseley, Francis, and Lang
                                      Opinion by Justice Moseley

        On December 5, 2013, we ordered appellant to file her brief no later than December 27,

2013. On January 8, 2014, when appellant still had not filed her brief, we directed her to file the

brief and an extension motion within ten days. We cautioned appellant that failure to do so

would result in dismissal of her appeal. See TEX. R. APP. P. 38.8(a)(1). To date, appellant has not

complied or otherwise communicated with the Court. Accordingly, we dismiss the appeal. See

id. 38.8(a)(1), 42.3(b),(c).




110279F.P05                                           /Jim Moseley/
                                                      JIM MOSELEY
                                                      JUSTICE
                                           S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

YVONNE BROWN, Appellant                             On Appeal from the County Court at Law
                                                    No. 1, Dallas County, Texas
No. 05-11-00279-CV         V.                       Trial Court Cause No. CC-10-07137-A.
                                                    Opinion delivered by Justice Moseley.
FALLS ON CLEARWOOD, Appellee                        Justices Francis and Lang participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Falls on Clearwood recover its costs, if any, of this appeal
from appellant Yvonne Brown.


Judgment entered this 21st day of February, 2014.




                                                    /Jim Moseley/
                                                    JIM MOSELEY
                                                    JUSTICE




Brown dismissal op failure file brf.docx     –2–